FRANK D. UPCHURCH, Jr., J.
Appellant Carlos Rodrigues seeks to appeal from an order which granted FMC’s motion to sever.
FMC sued Rodrigues and Induser, Inc. in Orange County Circuit Court. The U. S. Bankruptcy Court for the District of Puerto Rico issued a Notice of Filing Petition in Bankruptcy and Automatic Stay of Suits, informing creditors of Induser that the corporation had filed a petition in bankruptcy and that the filing thereof acts as an automatic stay of all civil proceedings pending against Induser. FMC then moved to sever. The court granted the motion severing FMC’s claims against Rodrigues from those against Induser.
A motion to sever is not a final order from which an appeal will lie. See S.L.T. Warehouse Co. v. Webb, 304 So.2d 97 (Fla.1974). Florida Rule of Appellate Procedure 9.130 provides interlocutory appeal jurisdiction to review certain types of non-final orders but limits them to those categories specified in the rule. Yates v. Roller Skating Rinks, Inc., 379 So.2d 1333 (Fla. 5th DCA 1980). The rule does not include orders granting a motion to sever.
We decline to treat this as a petition for common law certiorari because it is also inappropriate in this case. There is no showing or allegation that appeal after trial would be inadequate. Colonial Penn. Ins. Co. v. Blair, 380 So.2d 1305 (Fla. 5th DCA 1980).
Therefore, the appeal is dismissed sua sponte.
ORFINGER, C. J., and SHARP, J., concur.